        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       SYSK Investment, LLC, a                   Act; Unruh Civil Rights Act
14     California Limited Liability
       Company;
15     Z&F Auto LLC, a California Limited
       Liability Company; and Does 1-10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of SYSK Investment, LLC, a
19   California Limited Liability Company; Z&F Auto LLC, a California Limited
20   Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant SYSK Investment, LLC owned the real property located at or
28   about 2295 Story Rd., San Jose, California, February 2019 through May 2019.


                                            1

     Complaint
        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 2 of 7




 1     3. Defendant SYSK Investment, LLC owns the real property located at or
 2   about 2295 Story Rd., San Jose, California, currently.
 3     4. Defendant Z&F Auto LLC owned Precision Tune Auto Care located at
 4   or about 2295 Story Rd., San Jose, California, February 2019 through May
 5   2019.
 6     5. Defendant Z&F Auto LLC owns Precision Tune Auto Care (“Precision”)
 7   located at or about 2295 Story Rd., San Jose, California, currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 3 of 7




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to Precision in February 2019, April 2019 (twice), and
 5   May 2019 with the intention to avail himself of its goods and services,
 6   motivated in part to determine if the defendants comply with the disability
 7   access laws.
 8     11. Precision is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
11   to provide accessible parking.
12     13. On information and belief the defendants currently fail to provide
13   accessible parking.
14     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
15   to provide accessible paths of travel.
16     15. On information and belief the defendants currently fail to provide
17   accessible paths of travel.
18     16. Plaintiff personally encountered these barriers.
19     17. By failing to provide accessible facilities, the defendants denied the
20   plaintiff full and equal access.
21     18. The lack of accessible facilities created difficulty and discomfort for the
22   Plaintiff.
23     19. Even though the plaintiff did not confront the barrier, on information
24   and belief the defendants do not currently provide accessible sales counters.
25     20. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     21. The barriers identified above are easily removed without much


                                               3

     Complaint
        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 4 of 7




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6     22. Plaintiff will return to Precision to avail himself of its items and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that Precision and its facilities are accessible. Plaintiff is currently
 9   deterred from doing so because of his knowledge of the existing barriers and
10   his uncertainty about the existence of yet other barriers on the site. If the
11   barriers are not removed, the plaintiff will face unlawful and discriminatory
12   barriers again.
13     23. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 5 of 7




 1     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7               or procedures, when such modifications are necessary to afford
 8               goods,     services,      facilities,   privileges,   advantages,   or
 9               accommodations to individuals with disabilities, unless the
10               accommodation would work a fundamental alteration of those
11               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14               defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16               maximum extent feasible, the altered portions of the facility are
17               readily accessible to and usable by individuals with disabilities,
18               including individuals who use wheelchairs or to ensure that, to the
19               maximum extent feasible, the path of travel to the altered area and
20               the bathrooms, telephones, and drinking fountains serving the
21               altered area, are readily accessible to and usable by individuals
22               with disabilities. 42 U.S.C. § 12183(a)(2).
23     26. When a business provides parking for its customers, it must provide
24   accessible parking.
25     27. Here, accessible parking has not been provided.
26     28. When a business provides facilities such as paths of travel, it must
27   provide accessible paths of travel.
28     29. Here, accessible paths of travel have not been provided.


                                               5

     Complaint
        Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 6 of 7




 1     30. When a business provides facilities such as sales counters, it must
 2   provide accessible sales counters.
 3     31. Here, accessible sales counters have not been provided.
 4     32. The Safe Harbor provisions of the 2010 Standards are not applicable
 5   here because the conditions challenged in this lawsuit do not comply with the
 6   1991 Standards.
 7     33. A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily
 9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     34. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     35. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     36. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code, § 51(f).
25     37. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              6

     Complaint
         Case 5:19-cv-06224-NC Document 1 Filed 10/01/19 Page 7 of 7




 1      38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 2   discomfort or embarrassment for the plaintiff, the defendants are also each
 3   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 4   (c).)
 5      39. Although the plaintiff was markedly frustrated by facing discriminatory
 6   barriers, even manifesting itself with minor and fleeting physical symptoms,
 7   the plaintiff does not value this very modest physical personal injury greater
 8   than the amount of the statutory damages.
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
22   Dated: September 22, 2019            CENTER FOR DISABILITY ACCESS
23
                                          By:
24
25                                        ____________________________________

26                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
27
28


                                                7

     Complaint
